Citation Nr: 1042717	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of a low back disorder. 

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from November 1953 to January 
1954.  

This matter is on appeal from a November 2006 rating decision by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in December 2003, the RO confirmed a 
previous RO decision that denied service connection for low back 
disability, which had been based on the finding that there was 
insufficient evidence establishing that the Veteran had a current 
low back disability that had its onset in service; the Veteran 
did not appeal the December 2003 decision within one year of 
being notified.

2.  The evidence added to the record since December 2003, when 
viewed by itself or in the context of the entire record relates 
to an unestablished fact that is necessary to substantiate the 
claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied reopening the 
Veteran's claim of entitlement to service connection for a low 
back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.1103, 20.1105 (2010).


2.  The evidence received subsequent to the December 2003 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's claim 
for service connection for a low back disability, and therefore, 
regardless of whether the requirements of Kent have been met in 
this case, no harm or prejudice to the appellant has resulted.  
Thus, the Board concludes that the current laws and regulations 
as they pertain to new and material evidence have been complied 
with, a defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

New and Material Evidence

The Veteran is claiming service connection for a low back 
disorder, which was initially denied in June 1958 by the RO 
because the evidence did not show that a low back disorder 
existed at that time.  He did not appeal and the decision became 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 
(2010).

The Veteran filed to reopen his claim in April 2003 and it was 
subsequently denied in December 2003 because the evidence was not 
new and material. The Veteran did not appeal and the December 
2003 decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1103 (2010).                         

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in 
December 2003 included the Veteran's lay statements, VA 
outpatient treatment records, two private medical opinions, 
service treatment records, and service personnel records.  

The evidence added to the record since the December 2003 decision 
consists of VA outpatient treatment records, lay statements from 
witnesses who observed the Veteran's back problems both before 
service and after service, signatures of 500 witnesses in support 
of the Veteran's claim attesting to the Veteran's veracity, and a 
private medical opinion that the Veteran's skin disorder may lead 
to instability and falls.  As the evidence had not previously 
been submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new under 
38 C.F.R. § 3.156(a) (2010).  

The new evidence supports the Veteran's contention that his 
current disorder is related to an injury in service.  
Specifically, the lay evidence contains a sworn statement from 
the Veteran's mother noting that he had no back problems when she 
visited with him on January 1, 1954, but that when she saw him 
again on January 9, 1954 he complained of back pain related to a 
recent injury.  Similarly, two other witness statements have been 
submitted that note the Veteran had no observable back problems 
prior to service.  They both recall the Veteran having complaints 
of back pain following his service discharge.  The Board 
acknowledges that lay statements are presumed to be credible when 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In determining whether the new evidence is material, the Board 
has considered the Court of Appeals for Veterans Claims (CAVC's) 
recent decision in Shade v. Shinseki, --- Vet.App. ---- (Nov. 2, 
2010), 2010 WL 4300776 (Vet.App.) in which the Court determined 
that if the McLendon test was met, the Board would have to reopen 
the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
four factors must be considered in determining whether a medical 
examination be provided or medical opinion obtained: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  With respect to the third factor, 
the types of evidence that "indicate" that a current disorder 
"may be associated" with service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.  

The new evidence, when combined with the evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, that of a current disability, in-service occurrence, and a 
possible causal connection to service.  Specifically, the new lay 
evidence suggests continuity of symptomatology between the 
Veteran's current low back disability and his active service, 
which would trigger the need for an examination if it were being 
reviewed de novo basis.  As such, it is found to be material.  
Accordingly, the Veteran's request to reopen the claim for 
service connection for a low back disorder is granted.  


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for a low 
back disorder is granted.  


REMAND

Having determined that the claim should be reopened, the Board 
finds that additional development is required in order to satisfy 
VA's obligations under the VCAA.  

The record indicates that the Veteran's complete service 
treatment records may have been burned in the fire in St. Louis 
in 1973.  However, the existing records are negative for any 
complaints, treatment, or diagnosis of a low back disability or 
injury.  

Post-service treatment records indicate low back symptomatology 
shortly following service.  A May 1958 post-service VA treatment 
record indicates that the Veteran was treated for a fall in 
December 1953 and that he had complained of back pain since 
service.  However, other than a postural deformity, no disability 
of the back was identified.  There is also no evidence of back 
disability until the Veteran underwent surgery for herniated 
discs in 1983 and 1984.  He reported that he had a accident in 
1983 which resulted in a slipped disc.  Currently, he is 
diagnosed with degenerative joint disease and degenerative disc 
disease.  He underwent low back surgery again in 2006 and 
treatment records indicate that he is again experiencing low back 
symptomatology.   Further, as noted above, witness statements 
indicate that the Veteran had no observable back problems prior 
to service but that he appeared to have a back injury following 
service.   

While the Board finds the Veteran's statements, and other lay 
statements, are an indication that his current symptoms may be a 
disorder associated with service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  To 
that end, given the competent statements of a fall in service, an 
indication of treatment for the low back in service, and his 
current diagnosis of a low back disorder, the Board finds that a 
VA examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether his current disorder is 
causally related to active service.


Lastly, to ensure all records are available, records should be 
obtained from the VA medical center where the Veteran receives 
treatment for his low back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to the low back from the VA Medical 
Center in Montgomery, Alabama from 
September 2009 to the present.

2.  Schedule the Veteran for appropriate 
examination(s) to determine the nature and 
etiology of any disabilities of the lumbar 
spine (low back).  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination report.  
Any indicated studies should be performed.  
A detailed history should be obtained of 
injuries and symptoms both during service 
and since the Veteran's discharge from 
service in January 1954.

The examination report must provide 
complete rationale for all opinions.  If it 
is not possible to provide any requested 
opinion, the examiner should state that and 
also explain why it is not possible.  The 
report must address the following matters:

(a) Identify all current disabilities of 
the lumbar spine (low back).

(b) For each current disability of the 
lumbar spine (low back), is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that the Veteran's 
current lumbar spine disability had its 
onset in service or within one year of 
service or is otherwise etiologically 
related to his active service?

(c) If it is determined that a low back 
disability had its onset prior to active 
service, did it increase in severity during 
service?  If there was an increase in 
severity, was it due to the natural 
progression of the condition, or was it 
aggravated beyond its natural progression? 
The examiner should be advised that 
temporary or intermittent flare-ups of a 
pre-service condition, without evidence of 
worsening of the underlying condition, are 
not sufficient to be considered 
aggravation.

Detailed rationale should be provided with 
each opinion.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, he or she should state 
such and provide rationale for that 
conclusion.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


